Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon reconsideration and in light of the applicant’s amendments and remarks, the combinations as set forth in the Final Rejection are no longer seen as teaching the claimed invention. Instant claims 1 and 11 define a golf club head having a trailing edge with a cavity that is open to the rear of the golf club head.  The claims also define an internal radius transition directly adjacent to the strike face comprising first, second and third tiers and transition regions which create a plastic hinge for the club head. The prior art fails to fairly teach this combination of features. It is noted that the reference to Tateno (7,435,191) teaches a first tier (12a), a second tier (12b) and a third tier (12c), but they are not ordered as required by the instant claims. It is also noted that Tateno particularly teaches for the second tier (12b) to be formed at the back side of the sole part in order to increase the rigidity of the sole part whereas the instant invention desires to increase the flexibility of the sole.  To modify the teachings of Tateno to arrive at the claimed first, second and third tiers which define the plastic hinge opposite the strikeface end of the internal radius transition and also include a cavity within the trailing edge of the club head is not fairly suggested by the teachings of Tateno and to modify his club head to arrive at this combination of features would require impermissible hindsight reconstruction.  It is noted that the applicant’s remarks state that the combination of the internal radius transient and the trailing edge cavity provide a synergistic effect for the sole of the club head such that it can durably withstand a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STEVEN B WONG/Primary Examiner, Art Unit 3711